Citation Nr: 0639871	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-12 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1977.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefit.  In October 2005, the 
veteran testified before the undersigned at a personal 
hearing conducted at the RO.  The case is now before the 
Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has argued that he now suffers from PTSD as a 
direct result of noncombat stressors experienced in service.  
The first stressor was what he referred to as a "near-
death" experience.  He stated that he had been participating 
in a water survival exercise during which he dove into the 
water incorrectly.  He came up gagging and choking.  At 
around 2:00 am the following morning, he awoke feeling woozy 
and nauseous.  He then vomited blood at least twice, at which 
time he presented to the medical clinic, where he continued 
to vomit.  He was then transferred to the hospital, where he 
ultimately underwent surgical repair for a tear at the 
esophageal juncture.  The second incident involved a beating 
he received from three men while waiting for a bus to return 
to the base from authorized leave.  During this attack, he 
sustained three bites, to the right neck, left elbow, and the 
right thumb.  Both of the incidents are documented in the 
claims folder.  The veteran was hospitalized from June 18 to 
27, 1977 at which time he underwent surgical repair of a 
Mallory-Weiss tear at the esophageal junction.  At the time 
of admission, he was noted to have had six episodes of 
vomiting blood.  The records also show that he was treated 
for human bite marks to the right thumb, left elbow, and left 
neck in October 1977 (he is, in fact, service-connected for 
the residual scars).  Therefore, the Board finds that the 
veteran's claimed stressors have been verified (despite the 
RO's finding that there was no verified stressor of record).

A review of the record also indicates that the veteran was 
diagnosed with PTSD in 2001.  He endorsed several symptoms of 
the disorder, to include nightmares, avoidance of reminders, 
self-isolation, a startle response, hypervigilance, anxiety, 
and depression.  The record further indicates that the 
veteran has been diagnosed with anxiety, alcohol dependence, 
polysubstance abuse, and personality disorders, to include 
antisocial and schizotypal.  

However, the record is lacking any objective opinion as to 
whether or not the veteran's verified stressors are 
sufficient to result in a diagnosis of PTSD.  The veteran has 
never been afforded a VA compensation examination.  The Board 
finds that such an examination must be conducted in order to 
determine whether the veteran has PTSD which can be related 
to his inservice stressors.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a 
complete VA psychiatric examination.  The 
claims folder must be made available to 
the examiner to review in conjunction with 
the examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  The 
examiner must provide a definitive 
diagnosis and if PTSD is diagnosed, it 
must be indicated if the verified 
stressors (being beaten in service and the 
treatment for a Mallory-Weiss tear) are 
sufficient to have resulted in PTSD.  All 
indicated special studies deemed necessary 
must be conducted.  A complete rationale 
for the opinions expressed must be 
provided.

The veteran must be informed of the 
importance of reporting to the scheduled 
examination and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2006).

2.  Once the above-requested development 
has been completed, the veteran's claim 
for service connection for PTSD must be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


